Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-14, 22 and 23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest the prior art of record and to Examiner’s knowledge does not suggest or render obvious via assembly comprising a straight sidewall that extends from a first horizontal surface the contacts one of the metal interconnect structures and located at a first horizontal plane to a second horizontal surface that is located at a second horizontal plane and contacts a bonding pad located on the outer surface of the substrate within the second horizontal plane, as detailed in claim 1. Claims 2-14 depend from claim 1.
This closest prior art of record and to Examiner’s knowledge does not suggest or render obvious via structure assembly comprising a straight sidewall that extends from a first horizontal surface that contact one of the metal interconnect structures and located at a first horizontal plane to a second horizontal surface that is located at a second horizontal plane and contacts a boing pad located on the outer surface of the substrate within the second horizontal plane, as detailed in claim 22.  Claim 23 depends depend from claim 22.

The closest prior art of record, Shimizu et al. (US PGPub 2017/0077027, hereinafter referred to as “Shimizu”) teaches, in figures 1-20 and corresponding text, along with 18A-18B, 4; [0080]): 
an alternating stack (15) of insulating layers ( 16) and electrically conductive layers (17) located between a substrate (10) and metal interconnect structures ({31,32,35,36}); 
memory stack structures ({24 19,20} first cited in Fig 4 [0070]) extending through the alternating stack ({16,17}); 
at least one dielectric material portion (28) located adjacent to the alternating stack between the substrate and the metal interconnect structures; and 
a via structure assembly ({71,72}) vertically extending through the at least one dielectric material portion (28) and through the substrate (10), the via structure assembly comprising a straight sidewall that extends from a first horizontal surface (bottom) that contacts one of the metal interconnect structures and located at a first horizontal plane  to a second horizontal surface that is located at a second horizontal plane (28a) and contacts a bonding pad (44) located on an outer surface of the substrate, 
wherein the via structure assembly ({71,72}) comprises: 
a tubular conductive portion (71) extending from the first horizontal surface  to the second horizontal surface ; 
a planar conductive portion (along 29a) contacting the bonding pad (44) at the second horizontal surface; and 
a dielectric via core (72) located within the tubular conductive portion (71).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 21, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896